Citation Nr: 1342725	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-27 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbosacral strain in excess of 10 percent.

2.  Entitlement to an increased rating for chronic non-specific dermatitis in excess of 10 percent.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued 10 percent ratings for chronic lumbosacral strain and non-specific dermatitis.


FINDINGS OF FACT

1.  The Veteran's chronic lumbosacral strain has resulted in limitation of forward flexion of the thoracolumbar spine to 60 degrees, but not less.

2.  The Veteran's chronic lumbosacral strain has not resulted in limitation of forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine or of the entire spine.

3.  At no time during the period on appeal has the Veteran's non-specific dermatitis resulted in an affect of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent, but not higher, have been met for chronic lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.21, 4.71a Diagnostic Codes 5003, 5242 (2013).

2.  The criteria for an increased rating in excess of 10 percent for service connected non-specific dermatitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter sent in November 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in November 2011 and January 2013.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013) . 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Increased Rating for Chronic Lumbosacral Strain

The Board finds that the preponderance of the evidence supports the Veteran's claim for an increased rating for chronic lumbosacral strain of 20 percent, but not higher.

In April 1999, the Veteran was initially rated at 10 percent for his service connected chronic lumbosacral strain.
 
In the Veteran's May 2012 notice of disagreement, he reported that arthritis that was confirmed by an X-ray was caused by his service-connected back condition.  In the Veteran's October 2012 substantive appeal, he stated that he was only able to walk 100 yards before sitting down or falling due to the pain in his lower back.  He also asserted that his arthritis was caused by his service-connected back condition.

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013).  

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2013).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2013). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2013).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2013).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's low back disability under Diagnostic Code 5242, is for degenerative arthritis of the spine.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Because this decision grants a 20 percent rating, and no higher rating is available under Diagnostic Code 5003, and a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

At a November 2011 VA examination of his back condition, the Veteran reported flare-ups that impacted the function of his back.  A physical examination revealed no localized tenderness or pain to palpations of the joints and soft tissue of the thoracolumbar spine.  No guarding or muscle spasms were revealed, but the Veteran indicated a positive result of the left leg raising test.  The Veteran was found to have mild radiculopathy that consisted of intermittent pain of the right and left lower legs.  

Range of motion of the thoracolumbar spine was measured as flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees, with observable pain noticed at 30 degrees; and right and left lateral rotation to 30 degrees.  The examiner reported that Veteran exhibited no limited range of motion but did show some functional impairment of the spine due to pain on movement.  The examiner also found that the Veteran suffered from no vertebral fractures.

A neurological examination concluded that the Veteran exhibited no neurological abnormalities or findings related to his back condition.

The Veteran was diagnosed with intervertebral disc syndrome, but did not exhibit any incapacitating episodes.  Additionally, the Veteran was diagnosed with arthritis of the thoracolumbar spine but did not exhibit any functional loss due to that condition.  The Board notes that the Veteran reported that was previously employed by a taxi company doing medical transportation but when the company went out of business, the Veteran retired in 2007.

At a January 2013 VA examination, physical examination of the Veteran revealed no localized tenderness to palpation for the joints and soft tissue of the thoracolumbar spine.  No guarding or muscle spasms were revealed.  The Veteran's straight leg tests were negative and the Veteran did not report any radicular pain.  

Range of motion of the thoracolumbar spine was measured as flexion of 70 degrees with objective pain shown at 60 degrees, extension with pain at 10 degrees, right and left lateral flexion at 10 degrees, and right and left lateral rotation at 15 degrees with no pain.  The examiner reported decreased range of motion of the Veteran's thoracolumbar spine with less movement than normal and pain on movement.

The examiner also found that the Veteran did not have any intervertebral disc syndrome present, but diagnosed arthritis of the of the thoracolumbar spine.  The examiner concluded the report by finding that the Veteran's thoracolumbar spine had an impact on the Veteran's ability to work due to the pain he experienced.

The Board finds that the evidence supports granting an increased rating of 20 percent, but not higher, for the Veteran's back condition.  While the Veteran was able to perform a forward flexion of the thoracolumbar spine to 70 degrees, the VA examiner noted objective pain at 60 degrees during the Veteran's examination.  Further, the examiner noted that the Veteran exhibited less movement than normal and pain during movements required for the evaluation of his thoracolumbar spine.  Therefore, due the increased pain at 60 degrees, and limitation on repetitive motion, the Board finds that a 20 percent rating is warranted as a 60 degree forward flexion of the thoracolumbar spine meets the criteria for a 20 percent rating for a lumbosacral spine disability.

The Board finds that the preponderance of the evidence is against granting an increased rating in excess of 20 percent a low back disability.  The Veteran's VA examination and medical records are absent of any reports, treatments, findings, or diagnoses of complains of ankylosis of the spine.  Furthermore, the Veteran exhibited range of motion results of greater motion than limitation of 30 degrees that would meet the criteria for an increased rating for a lumbosacral spine disability.  Although the Veteran was previously diagnosed with intervertebral disc syndrome during the pendency of this appeal, at no time did the Veteran exhibit incapacitating episodes that would warrant any higher rating.

Therefore, the Board finds that the evidence supports the assignment of a 20 percent rating for a lumbosacral spine disability.  However, the preponderance of the evidence is against the assignment of a rating higher than 20 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Non-Specific Dermatitis 

The Veteran is seeking a rating in excess of 10 percent for his service-connected skin disability, which is rated under Diagnostic Code 7899-7806.  38 C.F.R. § 4.118 (2013).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2013).  Here, the hyphenated diagnostic code indicates unlisted dermatological disorders (Diagnostic Code 7899) rated, by analogy, under the criteria for dermatitis or eczema (Diagnostic Code 7806).  38 C.F.R. § 4.118 (2013).

Diagnostic Code 7806 pertains to dermatitis or eczema.  A 10 percent rating requires that at least 5 percent, but les than 20 percent of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks in twelve months.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118 , Diagnostic Code 7806 (2013).  

The Board notes that Diagnostic Code 7800 is also applicable for the Veteran's  skin condition.  For rating disfigurement of the head, face, and neck provides a 10 percent rating for one characteristic of disfigurement.  A 30 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2013).

There are eight characteristics of disfigurement are:  (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one quarter inch (0.6 centimeters) wide at the widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 at Note (1) (2013).

At a November 2011 VA examination, the Veteran was diagnosed with skin lesion, seborrhea, and seboric keratosis which were categorized as other skin conditions by the VA examiner.  The Veteran's skin condition was found to be non-disfiguring, resulting in redness of the skin of the nose, brow, cheeks, and outer ear canals.  Mild dryness and flaking to the skin of the eyebrows and some windburn to the face were reported by the VA examiner.  The Veteran was found to not be taking any oral medication for the past 12-months but was constantly using topical corticosteroids to treat his skin condition.  

Physical examination revealed that the Veteran's skin condition affected a total body area of 5 percent but less than 20 percent and affected his exposed area of 5 percent but less than 20 percent.  The examiner reported that the Veteran's skin condition did not have an impact on the Veteran's ability to work.

At a January 2013 VA examination, the Veteran was diagnosed with skin lesion, seborrhea dermatitis, and seboric keratosis.  The examiner found that the Veteran's skin condition resulted in redness to the skin of the nose, brow, cheeks, and outer ear canals with mild flaking of the skin.  These affects the Veteran's skin condition were found to be non-disfiguring .  The Veteran was found to be taking topical corticosteroids for treatment of his skin disability but was not taking any oral medication due to his skin condition.  

Physical examination revealed that the Veteran's skin condition affected a total body area of 5 percent but less than 20 percent and affected his exposed areas of 5 percent but less than 20 percent.  The examiner reported that the Veteran's skin condition did not have an impact on the Veteran's ability to work.

The Board finds that the preponderance of the evidence is against an assignment of a rating in excess of 10 percent for the Veteran's skin disability.  There is no evidence that the Veteran is prescribed corticosteroids or other immunosuppressive medications to treat the skin disability.  Only topical medications are currently being used by the Veteran.  Moreover, the Veteran's skin disability does not affect 20 percent of the total body or exposed areas that would meet the criteria for a higher rating.  

The Board also finds that the Veteran's skin disability does not result in any of the eight characteristics of disfigurement required to meet the criteria for a higher rating.  Both VA examiners found that the Veteran skin condition resulted in dryness, redness, and flaking of the Veteran's skin.  None of those symptoms are in the criteria for the rating schedule for disfigurement.  Therefore, the Board finds that the Veteran's skin condition does not warrant a rating in excess of 10 percent.

The Board has also considered the statements submitted by the Veteran in support of his claim.  In the Veteran's May 2012 notice of disagreement, he stated that his skin condition had gotten worse and spread to other areas of his body.  The Veteran also submitted a statement in his October 2012 substantive appeal that the examiner did not report all of the areas affected by the rash and that he had no windburn on his face.  

The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such visible rashes and redness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of skin disabilities and the determination of the percentage of affected areas of the body requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's skin condition has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The two medical examinations both agreed that the area affected by the skin disability was less than 20 percent, and less than 20 percent of the exposed areas.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for a skin disability and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's back and skin conditions are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a, 4.118 (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain and reduced range of motion of his back; and redness, dryness, and flaking of his skin.  Examiners have conducted examinations of the Veteran's back condition and reported the Veteran's range of motion as well as observable pain indications.  38 C.F.R. § 4.71a (2013).  For the Veteran's skin disability, the examiners observed the Veteran's conditions and the affected areas and stated the percentage of the affected areas.  Those observations and affected area amounts are contemplated by the schedular rating criteria.  38 C.F.R. 4.118 (2013).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to a rating of 20 percent, but not higher, for chronic lumbosacral strain, is granted.

Entitlement to a rating in excess of 10 percent for a chronic non-specific dermatitis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


